 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   Reginald Whatley,                                    Case No.: 18-cv-02761-CAB-BGS
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   AMEND
14   G. Valdovinos et al.,
                                                          [ECF NO. 21]
15                                   Defendants.
16
17
18         Plaintiff Reginald Whatley is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action filed pursuant to the Civil Rights Act, 42 U.S.C. § 1983.
20   Plaintiff filed a Motion to Amend nunc pro tunc to September 9, 2019 in which he seeks
21   to add defendants and claims to his lawsuit. (ECF No. 21.) However, Plaintiff did not
22   attach a copy of his proposed amended complaint. (Id.) Defendant Valdovinos filed a
23   Notice of Non-Opposition on September 25, 2019 stating that “Defendant does not oppose
24   Plaintiff’s Motion to Amend Complaint.” (ECF No. 24.)
25         Federal Rule of Civil Procedure 15 states that a “party may amend its pleading once
26   as a matter of course” twenty-one days after serving it or “21 days after service of a
27   responsive pleading or 21 days after service of a motion under [Federal Rule of Civil
28   Procedure] (b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). “In all other

                                                      1
                                                                                18-cv-02761-CAB-BGS
 1   cases, a party may amend its pleading only with the opposing party’s written consent or
 2   the court’s leave.” Id. at (a)(2).
 3         Leave to amend should be “freely give[n]” when “justice so requires.” Id. “Courts
 4   may decline to grant leave to amend only if there is strong evidence of undue delay, bad
 5   faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
 6   amendments previously allowed, undue prejudice to the opposing party . . or futility of
 7   amendment[.]” Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1117
 8   (9th Cir. 2013) (citation and internal quotation marks omitted).
 9         The Court finds none of the abovementioned applicable factors present in Plaintiff’s
10   request for leave to amend. Thus, and in light of Defendant’s non-opposition, Plaintiff’s
11   Motion to Amend (ECF No. 21) is GRANTED.
12         Plaintiff must file his amended complaint on or before November 8, 2019.
13   Defendant will file a responsive pleading in accordance with the applicable rules.
14   Plaintiff’s amended complaint must be complete in itself without reference to his original
15   pleading. Defendants not named and any claims not re-alleged in the amended complaint
16   will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
17   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
18   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
19   (noting that claims dismissed with leave to amend which are not re-alleged in an amended
20   pleading may be “considered waived if not repled.”).
21         IT IS SO ORDERED.
22   Dated: October 21, 2019
23
24
25
26
27
28

                                                  2
                                                                               18-cv-02761-CAB-BGS
